     Case: 1:18-cv-04670 Document #: 97 Filed: 01/21/20 Page 1 of 1 PageID #:442

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

HP Tuners, LLC
                             Plaintiff,
v.                                                  Case No.: 1:18−cv−04670
                                                    Honorable Steven C. Seeger
John Doe, et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 21, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: Status hearing held on
January 21, 2020. Defendant failed to appear. Plaintiff shall file a motion for default
judgment by February 11, 2020. Plaintiff shall serve the Defendant and file a certificate of
service on the Court's docket that includes confirmation of delivery. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
